Atkinson, J.,
dissenting. It is conceded that the liability of the county became fixed by the levy of a tax sufficient to build a court-house and jail, followed by the execution of a contract for the building. Nothing remained except performance by the contractor and payment by the county. The obligation to pay is never that of the individual taxpayer, but always that of the county. With the liability fixed and the work under the contract completed, no condition could arise by which the county could avoid the payment. Taxation is the method of raising money for the payment -of legitimate obligations. The county can exercise that right voluntarily, as it should do; but if it refuses, the one to whom the obligation is due can by law compel the collection. After the lia*127bility has been fixed, it is no defense to a second levy of a tax for its satisfaction that the original levy bad been abandoned, — certainly not where irreparable injury is not shown to result to the party complaining; and there was none in this case. The abandonment of'the first levy would not satisfy the obligation. In my opinion there could be no limit to the taxing power of the commissioners until the demand was satisfied.